                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

                                    NO. 4:09-CR-91-Dl



   UNITED STATES OF AMERICA

       v.                                                     ORDER TO SEAL

   LANCE WHITAKER




       On motion of the Defendant, Lance Whitaker, and for good cause shown, it is hereby

ORDERED that DE 154 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This_±_ day of'i;/1, 2021.




                                   United States District Judge
